ACCEPTED
                                                                                             03-11-00322-CV
                                                                                                    3798915
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                        1/16/2015 1:29:08 PM
                                                                                           JEFFREY D. KYLE
                                 No. 03-11-00322-CV                                                   CLERK


                                  IN THE
                          THIRD COURT OF APPEALS                             FILED IN
                                                                      3rd COURT OF APPEALS
                               AUSTIN, TEXAS                              AUSTIN, TEXAS
                                                                      1/16/2015 1:29:08 PM
                                                                        JEFFREY D. KYLE
                                                                              Clerk
                             State Farm Lloyds,
                                  Appellant,
                                      v.
     Julia Rathgeber, Commissioner of the Texas Department of Insurance;
          Texas Department of Insurance; and Office of Public Counsel
                                  Appellees.


                       Appeal from the 201st District Court of
                               Travis County, Texas


             Notice of Change of Designation of Lead Counsel of
            Appellees Julia Rathgeber, Commissioner of Insurance,
                     and Texas Department of Insurance


TO THE HONORABLE JUDGES OF SAID COURT;

       Appellees Julia Rathgeber, Commissioner of Insurance, and Texas

Department of Insurance designate Joshua R. Godbey as their lead counsel on

appeal.

1.     Jack Hohengarten was the appeal counsel when this case was appealed to the

Third Court of Appeals, Austin, Texas.

2.     Appellees, under Texas Rule of Appellate Procedure 6.1(c), now designate

Joshua R. Godbey as lead counsel for this appeal.

3.     The necessary information for new lead counsel is as follows:

State Farm v. TDI – Notice of Change of Designation of Lead Counsel            Page 1 of 3
Joshua R. Godbey
Texas Bar No. 24049996
Office of the Attorney General of Texas
Financial Litigation, Tax, and Charitable Trusts Division
P.O. Box 12548
Austin, Texas 78711-2548
Telephone: (512) 475-4209
Telecopier: (512) 477-2348
Email: joshua.godbey@texasattorneygeneral.gov

4.    For these reasons, Appellees ask the Court to instruct the clerk to change the

record to reflect that Joshua R. Godbey is lead counsel for Appellees in this case on

appeal.

                                  Respectfully submitted,

                                  KEN PAXTON
                                  Attorney General
                                  CHARLES E. ROY
                                  First Assistant Attorney General
                                  JAMES E. DAVIS
                                  Deputy Attorney General for Defense Litigation
                                  ROBERT O=KEEFE
                                  Division Chief
                                  Financial Litigation, Tax and Charitable Trusts
                                  Division

                                  /s/ Joshua R. Godbey
                                  JOSHUA R. GODBEY
                                  Attorney-in-Charge
                                  Financial and Tax Litigation Division
                                  State Bar No. 24049996
                                  P.O. Box 12548
                                  Austin, Texas 78711-2548
                                  Telephone: (512) 475-4209
                                  Telecopier: (512) 477-2348
                                  Joshua.Godbey@texasattorneygeneral.gov
                                  Attorneys for Appellees

State Farm v. TDI – Notice of Change of Designation of Lead Counsel       Page 2 of 3
                           CERTIFICATE OF SERVICE

      I hereby certify that on this 16th day of January 2015, the foregoing Notice of
Change of Designation of Lead Counsel was served on the following attorneys
and/all parties of record via e-service and/or electronic mail or first class mail as
follows:


      Susan G. Conway
      GRAVES, DOUGHERTY, HEARON & MOODY, PC
      401 Congress Avenue, Suite 2200
      Austin, Texas 78701
      Email: sconway@gdhm.com
      Attorneys for Appellant

      Deeia Beck
      Office of Public Insurance Counsel
      333 Guadalupe, Suite 3-120
      Austin, Texas 78701
      Intervenor



                                  /s/ Joshua R. Godbey
                                  JOSHUA R. GODBEY




State Farm v. TDI – Notice of Change of Designation of Lead Counsel       Page 3 of 3